720 S.E.2d 647 (2012)
290 Ga. 363
In re FORMAL ADVISORY OPINION NO. 10-2.
No. S11U0730.
Supreme Court of Georgia.
January 9, 2012.
Paula J. Frederick, Gen. Counsel State Bar, John Joseph Shiptenko, Robert E. McCormack III, Asst. Gen. Counsel State Bar, for State Bar of Georgia.
Jane G. Okrasinski, Stephen Michael Reba, Atlanta, Aimee Elizabeth Stowe, Robert V. Rodatus, Lawrenceville, Ashley A. Stinson, Michelle B. Vereen, Willa W. Howick, Victoria L. McLaughlin, for Amici Curiae.
This Court granted review of Formal Advisory Opinion Number 10-2, issued by the Formal Advisory Opinion Board on October 14, 2010. With this order, we hereby approve Formal Advisory Opinion Number 10-2 pursuant to State Bar Rule 4-403(d).